United States Court of Appeals
                          F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                     ____________
No. 08-3056                                                   September Term 2008
                                                                                1:07mc00319
                                                       Filed On: July 9, 2009
In re: Grand Jury Subpoena,


      BEFORE:      Ginsburg and Kavanaugh, Circuit Judges, and Williams, Senior
                   Circuit Judge

                                       ORDER

       Upon consideration of the June 23, 2009 order to show cause why the opinion in
this case should not be unsealed, and the joint response thereto, it is

      ORDERED that the order to show cause be discharged. It is

       FURTHER ORDERED that the opinion filed June 23, 2009, be unsealed. The
Clerk is to note the docket accordingly.


                                      Per Curiam


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                  BY:      /s/
                                                           MaryAnne Lister
                                                           Deputy Clerk